Examiner’s Comment
Allowable Subject Matter
Claims 1-5, 7-8, 18-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 	Regarding claim 1, the prior art fails to teach or disclose an apparatus, comprising: an adaptive off-time control circuit to: determine a first voltage and a second voltage when a drain voltage of a switch exceeds a voltage threshold, the first voltage based on a first off-time of the switch, the second voltage based on the first off-time and a first scaling factor; determine a third voltage based on a second scaling factor and a second off-time of the switch, the second off-time after the first off-time; and determine a third off-time of the switch based on at least one of the second voltage or the third voltage; and a driver to turn off the switch for at least the third off-time after the second off- time; a first ramp network to determine the first voltage; a third ramp network to determine the second voltage; and a fourth ramp network to determine a fourth voltage based on a comparison of the second voltage to the third voltage, the fourth voltage associated with the third off-time. 	Regarding claim 18, the prior art fails to teach or disclose a method, comprising: in response to a drain voltage of a switch exceeding a voltage threshold, determining a first voltage and a second voltage, the first voltage based on a first off-time of the switch, the second voltage based on the first off-time and a first scaling factor; determining a third voltage based on a second scaling factor and a second off-time of the switch, the second off-time after the first off-time; and determining a third off-time of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY A GBLENDE whose telephone number is (571)270-5472.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY A GBLENDE/Primary Examiner, Art Unit 2838